Exhibit 10.11
MARK D. TIMMERMAN
EMPLOYMENT AGREEMENT
     THIS AGREEMENT made the 1st day of March, 2011, by and between ANCHORBANK
FSB, a federally-chartered depository financial institution having its principal
office in Madison, Wisconsin (hereinafter referred to as “AnchorBank”, “Bank” or
“Employer”), and MARK D. TIMMERMAN (hereinafter referred to as the “Employee”).
W I T N E S E T H:
     WHEREAS, AnchorBank is in the banking business, providing a variety of
financial services, to its customers, including but not limited to, residential,
commercial and consumer loans and investments services throughout the State of
Wisconsin.
     WHEREAS, the AnchorBank wishes to assure itself of the services of the
Employee for an initial twelve (12) month period in the capacity of Executive
Vice President — General Counsel/Corporate Secretary and Employee wishes to
serve in the employ of the Bank in such a capacity;
     And
     WHEREAS, the parties agree upon the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:
     1. Position. The Employee shall serve Bank as its Executive Vice President
— General Counsel/Corporate Secretary and shall serve Anchor BanCorp Wisconsin,
Inc. (the “Company”) in the same capacity (the Bank and Company may be referred
to collectively herein as the “Employer”). The Employee hereby represents that
he is not bound by any confidentiality agreements or restrictive covenants which
restrict or may restrict his ability to perform his duties hereunder, and agrees
that he will not enter into any such agreements or covenants during the term of
his employment hereunder, except such restrictive covenants or confidentiality
agreements as are required by the Bank and/or Company. The Employee shall report
to the Chief Executive Officer (CEO), Chris Bauer. The starting date of the
position for purposes of this Agreement is March 1, 2011.
     2. Duties. Employee shall devote his full business and professional time
and attention to the performance of his duties and responsibilities hereunder.
Employee shall, in his capacity as Chief Legal Counsel for the Bank and Company,
perform such duties as are assigned to him by the CEO and the respective Boards,
advising the Boards and management with respect to legal, regulatory, and
corporate governance matters and related duties and obligations. Employee’s
duties shall include serving as corporate secretary and chief compliance officer
for the Bank, Company and subsidiaries, with responsibility for securities law,
bank regulatory matters, employment law, internal audit, required corporate
filings, and real estate. Employee shall also be responsible to oversee and
manage engagement and utilization of outside counsel, overall litigation
strategy, vendors, regulatory matters, trade association affiliations, and to

1



--------------------------------------------------------------------------------



 



provide community liaison for the Madison/Dane County market. Employee will
report to and meet with the CEO and with the Board of Directors as requested.
     3. Location of Performance of Duties. It is anticipated that Employee will
perform his job duties at the corporate offices located in Madison, Wisconsin,
except to the extent his duties may from time to time require his presence at
branch offices or other locations.
     4. Conduct. The Employee shall at all times during his employment:
          4.1 Observe and conform to all federal, state and local laws;
          4.2 Comply with all Bank employment policies applicable to employees,
including the Bank’s then-current Employee Handbook (the “Employee Handbook”);
          4.3 Accept and carry out all reasonable directions and orders of the
CEO, his designee and/or the Board of Directors;
          4.4 Otherwise act in a professional manner, setting the example of
excellence to the workforce, government officials and agencies, and community.
     5. Reports. The Employee shall prepare any reports as requested by the CEO
and/or his designee and/or the Board of Directors on a timely basis.
     6. Term of Employment and Compensation.
          6.1 Term of Employment. The Bank shall employ Employee for a period of
one (1) year, commencing on March 1, 2011 and ending on February 29, 2012,
except as otherwise provided.
          6.2 Salary. The Employee’s salary shall be $350,000 per annum, payable
by the Bank at the rate of $29,166.66 per month in accordance with the Bank’s
normal payroll procedures; provided, however, that such amount may be prorated
between the Bank and Company in such proportion as may be determined by their
Boards of Directors to appropriately reflect the allocation of Employee’s time
between them.
          6.3 EESA/ARRA. The Agreement is intended to comply with rules and
regulations pertaining to executive compensation under the Emergency Economic
Stabilization Act of 2008 (EESA), as amended by the American Recovery and
Reinvestment Act of 2009 (the ARRA) and any amendments thereto and regulations
which may have impact on the Agreement, including those regulations which became
effective upon issuance by the U.S. Department of Treasury as 31 C.F.R. Part 30
on or about June 15, 2009 (the “Regulations”). Effective during the period in
which any obligation of the Company arising from financial assistance provided
under the United States Treasury’s Troubled Assets Relief Program (TARP) remains
outstanding (but not including any period during which the Federal Government
only holds warrants to purchase common stock of the Company), such that the
Company is subject to Section 111 of EESA (the “TARP Participation Period”),
Employers shall not, and shall not be obligated to, pay or accrue any bonus,
retention award or incentive compensation or make any payment for Employee’s
departure from the Employers for any reason (except for payments for services
performed or benefits accrued) to or for Employee to the extent prohibited by
Section 111 of EESA or the Regulations. If in the opinion of tax or regulatory
counsel selected by Employer

2



--------------------------------------------------------------------------------



 



and acceptable to Employee, it is necessary to limit or reduce Employee’s
compensation pursuant to this Section 6.3, the Bank shall take all reasonable
steps to restructure this Agreement and Employee’s compensation and benefits in
a manner intended to compensate the Employee according to the original
provisions and intent of this Agreement. This restructuring may, to the extent
permissible under EESA and/or the Regulations, include (a) delaying payments
during the TARP Participation Period to a time when the Bank is no longer
subject to Section 111 of EESA, or (b) implementing payments or programs not
originally contemplated by the parties. If in the opinion of such counsel there
are payments or amounts not capable of restructuring, such amounts or payments
shall be deemed waived by Employee and Employee agrees to accept such waiver;
provided, however, that if Employee believes such opinion to be incorrect,
(A) the Bank shall pay to the Employee the maximum amount of payments and
benefits which such opinion indicates there is a high probability do not result
in any such payment and benefits being in violation of EESA and/or the
Regulations, and (B) the Bank may request, and Employee shall have the right to
demand, that Employers request a ruling from the IRS or other applicable
regulatory authority as to whether the disputed payments have such consequences.
Any such request for a ruling shall be promptly prepared and filed by the Bank,
but in no event later than thirty (30) days from the date of the Employee’s
request as referred to above, and shall be subject to Employee’s approval prior
to filing, which shall not be unreasonably withheld. The Bank and Employee agree
to be bound by any ruling received and to make appropriate payments to each
other to reflect the impact of EESA and the Regulations on payments made or to
be made as reflected by such rulings, together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code.
     In the event the Bank ceases to be subject to ARRA and/or Section 111 of
EESA and the Regulations for any reason, any limitations on amounts or payments
to Employee imposed by this Section 6.3 shall cease to be effective. The parties
to this Agreement recognize that further regulations under AARA and EESA, in
addition to the Regulations, may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of any such further regulations this
Agreement may be modified as is in good faith deemed necessary in light of the
provisions of such regulations to achieve the intent and purposes of this
Agreement, and that consent to such modifications shall be unreasonably
withheld.
     7. Expense Reimbursement. During the term of this Agreement, the Bank shall
reimburse the Employee for all reasonable and necessary out-of-pocket expenses
incurred, such as, mileage for commuting at the IRS approved rate, lodging,
meals and other job and travel-related expenses or other expense as determined
by the Bank with the Bank’s prior written approval, by the Employee in
connection with the performance of his duties hereunder, upon the presentation
of proper accounts therefore in accordance with the Bank’s policies. Such
reimbursement will be due within ten (10) days after the Bank’s receipt of
Employee’s request for reimbursement.
     8. Benefits. During the term of this Agreement, the Employee shall be
entitled to the employee benefits as provided in the Employee Handbook, dated
October 1, 2009 and as updated by Employers from time to time. Employee, if he
satisfies the conditions for eligibility, will be eligible to receive such other
benefits that are available to employees with the similar job title and job
classification as Employee, including stock options and restricted stock as is
authorized and approved by the Board of Directors.

3



--------------------------------------------------------------------------------



 



     9. Termination of Employment. Employee’s employment may be terminated by
the Bank or Employee before the end of the term of the Agreement, as follows:

  (a)   By Bank. Employee can be terminated by the Bank’s Board of Directors or
CEO at any time by written notice during the term of this Agreement for “Cause”
or for any other reason. For purposes of a termination for Cause, Cause shall
mean any termination because of Employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease and desist order, or material breach of any provision of this contract.
Should Employee be terminated for Cause under this provision, Employee will not
be eligible to receive any further compensation or benefits for any period after
such termination.     (b)   By Employee Resignation. If Employee voluntarily
resigns from the Bank, Employee agrees to give at least thirty (30) days written
notice to the Bank. Employee agrees to continue to provide services consistent
with the terms of this Agreement throughout the thirty (30) day notice period
and also to work with the Bank, CEO, and any person designated by the CEO as a
replacement for Employee to (i) wind up those matters with which Employee is
involved which are capable of resolution within the notice period, and
(ii) assist in the training of a replacement and in the transitioning of those
matters not capable of being wound up within the notice period. In consideration
of continuing to provide such services, together with providing assistance in
winding up and transitioning of matters, and contingent upon Employee providing
the same during the entire thirty (30) day period, the Bank agrees to pay
Employee an amount equal to one month’s salary for such services.     (c)  
Suspension or Termination Required by the OTS or FDIC.         (A) If Employee
is suspended and/or temporarily prohibited from participating in the conduct of
the Employers’ affairs by a notice served under Section 8(e)(3), or
Section 8(g)(1), of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(3)
and (g)(l)], the Bank’s obligations under the Agreement shall be suspended as of
the date of service of the notice unless stayed by appropriate proceedings. If
the charges in the notice are dismissed, the Bank shall (i) pay Employee all of
the compensation withheld while their obligations under this Agreement were
suspended, and (ii) reinstate such obligations as were suspended.         (B) If
Employee is removed and/or permanently prohibited from participating in the
conduct of the Employers’ affairs by an order issued under Section 8(e)(4) or
Section 8(g)(1) of the Federal Deposit Insurance Act [12 U.S.C. § 1818(e)(4) or
(g)(1)], all obligations of the Bank under the Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

4



--------------------------------------------------------------------------------



 



      (C) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act [12 U.S.C. 1813 (x)(1)], all obligations under the
Agreement shall terminate as of the date of default, but this paragraph shall
not affect any vested rights of the Employee.         (D) All obligations under
the Agreement shall be terminated, except to the extent determined that
continuation of the contract is necessary for the Employers’ continued
operations (i) by the Director of the OTS, or his or her’ designee at the time
the FDIC or Resolution Trust Corporation (“RTC”) enters into an agreement to
provide assistance to or on behalf of the Employers under the authority
contained in Section 13(c) of the Federal Deposit Insurance Act or (ii) by the
Director of the OTS, or his or his designee, at the time it approves a
supervisory merger to resolve problems related to operation of the Employers or
when the Employers are determined by the Director of the OTS to be in an unsafe
or unsound condition. Any rights of the parties that have already vested,
however, shall not be affected by such action.         (E) In the event that 12
C.F.R. § 563.39, or any successor regulation, is repealed, this Section 9(c)
shall cease to be effective on the effective date of such repeal. In the event
that 12 C.F.R. § 563.39, or any successor regulation, is amended or modified,
this Agreement shall be revised to reflect the amended or modified provisions
if: (1) the amended or modified provision is required to be included in this
Agreement; or (2) if not so required, the Employee requests that the Agreement
be so revised.

     10. Confidential Information.
          10.1 Non-Disclosure. Employee acknowledges that AnchorBank is engaged
in a highly competitive industry which draws customers primarily from the local
communities both in and surrounding the locations of its corporate and branch
offices throughout the State of Wisconsin. AnchorBank has a proprietary interest
in its information, including without limitation, data and plans pertaining to
marketing/strategic/business planning, pricing information, training, and
personnel information, all of which are highly confidential and/or constitute
trade secrets. Employee further acknowledges that AnchorBank obtains and
compiles, at significant expense, highly sensitive customer information,
including, but not limited to, customer names, addresses, telephone numbers,
social security numbers, account numbers, and asset and/or investment
information, such as name, nature and amount of assets, date of transactions and
other such information and that AnchorBank has developed and implemented
comprehensive security measures to protect such information from unauthorized
disclosure, which are required under federal, specifically, the Gramm Leach
Bliley Statute, and implementing regulations, known as Regulation P — Privacy of
Consumer Financial Information.
          10.2 Employee acknowledges that such confidential and proprietary
information is contained at AnchorBank’s offices, in AnchorBank’s computer
network systems, and other electronic communication devices which Employee may
be given access.

5



--------------------------------------------------------------------------------



 



          10.3 Employee acknowledges that such confidential and proprietary
information is owned and shall continue to be owned by AnchorBank. Except as
provided in this Section 10, Employee agrees:
     10.3.1 During the term of his employment and for a period of one (1) year
after such employment terminates, not to use such information for any purpose
whatsoever or to divulge such information to any person other than AnchorBank or
persons to whom AnchorBank has given its consent unless such information has
already become common knowledge or unless Employee is compelled to disclose it
by governmental process;
     10.3.2 To the extent that such information constitutes information
protected by the Uniform Trade Secrets Act, Section 134.90, Wis. Stats.,
Employee agrees not to use or divulge such information, during the term of his
employment and thereafter indefinitely, until such information is no longer
protected by the foregoing statute or unless AnchorBank has given its consent;
     10.3.3 To the extent that such information constitutes information
protected by the Gramm Leach Bliley Statute, Employee agrees not to use or
divulge customer personal information, such as, social security numbers, account
numbers, and asset and/or investment information, such as name, nature and
amount of assets, date of transactions and other such information, during the
term of his/her employment and thereafter indefinitely.
          10.4 Upon termination, all documents and information listed in
paragraph 10.1 shall be returned to AnchorBank, unless otherwise authorized by
AnchorBank. To the extent the property belongs to any other affiliate of
AnchorBank, AnchorBank will forward the information to the affiliate.
          10.5 Employee agrees not to make any copies of any trade secret or
confidential information for use outside of AnchorBank’s office except as
specifically authorized in writing by AnchorBank.
          10.6 Notice of Disclosure. In the event that the Employee is required,
by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigative demand or similar process, to disclose any
confidential material relating to the AnchorBank, the Employee shall provide the
AnchorBank with prompt notice thereof so that the Bank may seek an appropriate
protective order and/or waive compliance by the Employee with the provisions
hereof; provided, however, that if in the absence of a protective order or the
receipt of such a waiver, the Employee is, in the opinion of counsel for the
AnchorBank or the Employee, compelled to disclose confidential material not
otherwise disclosable hereunder to any legislative, judicial or regulatory body,
agency or authority, or else be exposed to liability for contempt, fine or
penalty or to other censure, such confidential material may be so disclosed.
          10.7 Availability of Documents to Employee. In the event Employee
becomes the subject of any form of regulatory action or complaint relating to
his period of employment by the Employers, Employee may request access to such
documents and other Bank, Company or subsidiary information as is deemed
reasonably necessary by the Employee (or his counsel or

6



--------------------------------------------------------------------------------



 



representative) to Employee’s defense of such action or complaint. Employers
shall determine, in their sole discretion, what documentation or information to
make available; provided, however, that (i) no information or materials
constituting “unpublished OTS information” under 12 C.F.R. Section 510.5 shall
be provided under any circumstances except in compliance with the provisions
thereof, and (ii) Employee and his counsel or representative must first agree to
steps acceptable to the Employers (or to any successor to one or both of the
Employers) to safeguard against unauthorized disclosure of the accessed
information. Employee’s right of access pursuant to this Section 10.7 shall
survive any termination of employment regardless of cause.
     11. Discoveries and Inventions. Employee agrees that all inventions,
designs, improvements, writings, research, analysis, and discoveries made during
the term of this Agreement and pertaining to the business conducted by
AnchorBank shall be the exclusive property of AnchorBank, as determined solely
by AnchorBank. Employee shall assist AnchorBank in obtaining patents,
trademarks, service marks and/or copyrights on all such inventions, designs,
improvements, writings and discoveries deemed suitable for patent, trademark,
service mark, or copyright by AnchorBank, and shall execute all documents and do
all things necessary to obtain letters, patents, or copyrights, vest AnchorBank
with full and exclusive title thereto, and protect the same against
infringements by others.
     12. Goodwill. At no time, may Employee take any action or make any
statement the effect of which is intended to disparage the goodwill of the
Employers or the business reputation or good name of the Employers, its
officers, directors or employees, or be otherwise detrimental to the Employers.
     13. Equitable Relief/Court Jurisdiction. In the event of a breach or
threatened breach of this Agreement, the non-breaching party shall be entitled
to pre-judgment injunctive relief or similar equitable relief (and the breaching
party shall reimburse the Bank for the costs and reasonable attorneys’ fees of
procuring such an injunction or relief) restraining the breaching party from
committing or continuing any such breach or threatened breach or granting
specific performance of any act required to be performed, without the necessity
of showing any actual damage or that money damages would not afford an adequate
remedy and without the necessity of posting any bond or other security. The
parties also hereby consent to the jurisdiction of the Federal courts located in
the Western District of Wisconsin and the state courts located in Dane County
for any proceedings under this Agreement. Nothing herein shall be construed as
prohibiting either party from pursuing any other remedies at law or in equity
which it may have.
     14. Successors and Assigns. The Employee may not assign this Agreement or
any part thereof.
     15. Governing Law. This Agreement shall be deemed a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of Wisconsin applicable to contracts to be performed entirely within such
State.
     16. Entire Agreement. This Agreement contains all the understandings and
representations between the parties hereto pertaining to the subject matter
hereof and it

7



--------------------------------------------------------------------------------



 



supersedes all undertakings and agreements, whether oral or in writing, if there
be any, previously entered into by them with respect thereto.
     17. Amendment. No modification, amendment or addition to this Agreement
will be valid or enforceable unless it is in writing and signed by both parties.
     18. Waiver. Failure to insist upon the full performance of an obligation or
failure to exercise rights under this Agreement shall not constitute a waiver as
to future defaults or exercise of rights.
     19. Notices. All notices, demands and other communications which may or are
required to be given under this Agreement must be in writing, must be given
either by personal delivery or by registered or certified mail and will be
deemed to have been given when personally delivered or when deposited in the
mail, postage prepaid, addressed to the residence of Employee or his legal
representative or to the business address of the Bank, as the case may be, or to
such other addresses either party may designate by written notice to the other
party.
     20. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.
     21. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.
     22. Counterparts. This Agreement may be executed in counterparts, both of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first above written.

            ANCHORBANK FSB
      By:         Chris Bauer, Chief Executive Officer                EMPLOYEE:
            Mark D. Timmerman, Executive Vice President-General      Counsel and
Corporate Security     

8